Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/21/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-6, 26-27 have been considered but are ineffective to overcome the prior art as discussed below.
Claims 8-10, 13-17, 21-23, 25 are allowed as these claims have incorporated previously indicated allowable subject matter.

DETAILED ACTION
This action is responsive to application No. 16921171 filed on 7/6/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 8-10, 13-17, 21-26 in the reply filed on 7/2/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh (US 2004/0155277).

    PNG
    media_image1.png
    596
    818
    media_image1.png
    Greyscale

Regarding independent claim 1, Koh teaches a semiconductor device comprising:
a semiconductor substrate (Fig. 2, elements 100 & 102 & & 106 & 108); 
a capacitor structure over the semiconductor substrate, wherein the capacitor structure comprises: 
a bottom electrode (Fig. 2, element 110a) over the semiconductor substrate; 

a top electrode (Fig. 2, element 114a) over the capacitor dielectric; 
a first contact plug (Fig. 2, element 124) over and electrically connected to a second portion of the bottom electrode; and 
a spacer (Fig. 2, see annotated picture above, Fig. 3F and paragraph 0048 disclose that the upper and lower portion of the spacer adjacent the upper and lower electrode are formed simultaneously) adjacent at least a sidewall of the second portion of the bottom electrode, wherein a top end of the spacer is higher than a top surface of the capacitor dielectric (Fig. 2).
Regarding claim 2, Koh teaches wherein the first contact plug is between the capacitor dielectric of the capacitor structure and the spacer (Fig. 2).
Regarding claim 3, Koh teaches an interlayer dielectric layer (Fig. 1, element 122) over the second portion of the bottom electrode, wherein the interlayer dielectric layer is at least between the capacitor dielectric and the spacer, and the first contact plug is in the interlayer dielectric layer.
Regarding claim 4, Koh teaches wherein the interlayer dielectric layer further extends over the capacitor structure and the spacer (Fig. 2).
Regarding claim 5, Koh teaches wherein a top end of the spacer is substantially at a position level with a top surface of the top electrode (Fig. 2).
Regarding claim 6, Koh teaches an isolation dielectric (Fig. 2, element 108) in the semiconductor substrate, where the bottom electrode is over and contacting the isolation dielectric.
Regarding claim 26, Koh teaches wherein the second portion of the bottom electrode is free of coverage by the capacitor dielectric and the top electrode (Fig. 2).
Regarding claim 27, Koh teaches wherein the top end of the spacer is higher than a bottom end of the first contact plug (Fig. 2).

Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/SHAHED AHMED/
Primary Examiner, Art Unit 2813